DETAILED ACTION
Reasons for Allowance
Claims 20-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The close prior art to Wilk (2016/0345090) discloses in Figs. 2 and 7 of an audio speaker having a speaker housing surrounding a back volume that is divided into a rear cavity behind a speaker driver and an adsorption cavity separated from the rear cavity by a permeable partition. The adsorption cavity is filled with adsorptive particles to adsorb gas during sound generation. Further, the permeable partition allows the gas to flow between the rear cavity and the adsorption cavity, and retain the adsorptive particles within the adsorption cavity rather than proving an expandable filler positioned in the back volume so that it occupies a percentage of the volume of the back volume, wherein the expandable filler can permanently expand from a first dimension to a second dimension upon the application of an expansion trigger; and an acoustic filler positioned with the expandable filler in the back volume to adsorb the gas, the acoustic filler comprising a plurality of acoustically active beads as claimed in claim 20. Regarding claim 28, it recited an audio speaker similar to claim 20, the audio speaker is part of an electronic device having a processor coupled to the audio speaker and to a memory, the memory having stored therein one application program including instructions that, when executed by the processor, transmit signals to the audio speaker for transduction into sound.  Therefore, the prior arts do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 20 and 28 are allowed.
Claims 21-27 are allowed for their dependency from independent claim 20.
Claims 29-38 are allowed for their dependency from independent claim 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herold et al. US-PG-PUB No. 2017/0041704, Loudspeaker Device Having Foam Insert to Improve Gas Distribution in Sound Absorber Material, Fig. 5A.
Kinoshita US-PAT No. 4,127,751, Loudspeaker with Rigid Foamed Back-Cavity, Fig. 4.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)-272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653